Salinger, J.
— (concurring). The appellant is entitled to trial by jury. If the verdict shows by its grossly excessive char*343acter that the jury has not given him a fair trial, a reduction by the judge is irrelevant. A fair verdict by the judge does not cure that the body which is the one to return verdict permitted passion and prejudice to control its action. The amount to be awarded was submitted to a jury, and not to the judge. The question to be settled is whether the verdict of the jury is the result of a fair hearing. If yea, no reduction by the judge is demanded. If nay, he cannot take the place of the jury, and determine in its stead what the award ought to be. I concur in the Result on the sole ground that the verdict of the jury is not so manifestly and strikingly excessive, where an assault upon a woman is the cause of action, as that this court is warranted by the size of the allowance to hold that appellant has not had a fair trial by jury. If the amount of the verdict were so grossly excessive as to indicate passion and prejudice, granting new trial, and not reduction, would be the cure.